                                                                                                  Reset Form

                                     UNITED STATES DISTRICT COURT
 2                             NORTHERN DISTRICT OF CALIFORNIA
      Luis Herrera, Juan Gonzalez Ruiz, and
 3    Andy Herrera, on Behalf of Themselves     )
                                                )          5:20-cv-01093
                                                  Case No: _ _ _ _ __
 4    and on Behalf of All Others Similarly
                                                )
      Situated,                   Plaintiff(s), ) APPLICATION FOR
 5                                                   ) ADMISSION OF ATTORNEY
               V.
                                                     ) PRO HAC VICE
 6    EOS IT Management Solutions, Inc., and
                                                     ~ (CIVIL LOCAL RULE 11-3)
      EOS Unified Solutions, Inc.
 7
     ____________))               Defendant(s).
 8
          I, Don J. Foty                           , an active member in good standing of the bar of
 9
        Texas                         hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: all plaintiffs                               in the
      above-entitled action. My local co-counsel in this case is Matthew S. Parmet                       an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13    4409 Montrose Blvd., Suite 200                      340 S. Lemon Ave. #1228
      Houston, TX 77006                                   Walnut, CA 91789
14
       MY TELEPHONE# OF RECORD:                           LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    713-523-0001                                        713-999-5228
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16     dfoty@hftrialfirm.com                               matt@parmet.law
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 24050022
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated,                                                 ~                        LICANT
22
23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25        IT IS HEREBY ORDERED THAT the application of _ _Don        _ _J._ Foty
                                                                             _ _ _ _ _ _ _ is granted,
     subject to the terms and conditions of Civil LR. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: February 12, 2020
                                                           UNITED ST ATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER
